Citation Nr: 1719753	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-14 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right little finger disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for benign hyperplasia of the prostate.

4.  Entitlement to an increased rating for bronchial asthma, rated as 10 percent disabling prior to February 24, 2006, and 30 percent disabling thereafter.

5.  Entitlement to an increased rating for diabetes mellitus, rated as 20 percent disabling from July 19, 1999.

6.  Entitlement to an increased rating for traumatic arthritis of the left knee with painful motion, rated as 10 percent disabling from July 19, 1999.

7.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, rated as 10 percent disabling from February 24, 2006.

8.  Entitlement to a separate compensable rating for loss of visual acuity due to service-connected disability.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1958 to October 1978.  The Veteran was awarded the Vietnam Service Medal with 2 Bronze Stars and the Vietnam Campaign Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a videoconference hearing before the undersigned Veterans' Law Judge in March 2016.  A transcript of that proceeding has been associated with the claims file.  The Board notes that in an October 2016 report of telephone contact, M. F. stated that the Veteran originally chose a travel board hearing but requested to change it to a videoconference hearing.  As the Veteran was afforded a videoconference hearing in March 2016, his request is deemed satisfied.

This case was remanded in April 2016 for additional development.  However, additional development is required with respect to the Veteran's claim for an increased rating for a left knee disability, claims for service connection for a right knee disability and a prostate disorder, entitlement to a separate compensable rating for loss of visual acuity due to service-connected disability, and entitlement to TDIU.  Stegall v. West, 11 Vet. App. 268 (1998).  

A November 2016 rating decision granted entitlement to service connection for diabetic nephropathy with hypertension.  The Veteran has not expressed disagreement with the rating or effective date assigned for that condition; thus it is not before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for a left knee disability, entitlement to a separate compensable rating for loss of visual acuity due to service-connected disability, entitlement service connection for a right knee disability and a prostate disorder, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran does not have a current right finger disability that is etiologically related to a disease, injury, or event in service, or to a service-connected disability.

2.  For the entire period on appeal, the Veteran's asthma has manifested by measurements of forced expiratory volume in one second (FEV-1) of no less than 70 percent and FEV-1 / forced vital capacity (FVC) of no less than 102 percent and use of inhalational therapy; the evidence does not show that the Veteran's asthma manifests in FEV-1 measurements of less than 56 percent of predicted value, or FEV-1 / FVC of less than 56 percent; or require at least monthly visits to a physician for required care of exacerbations; or result in more than one attack per week with episodes of respiratory failure; or require use of systemic (oral or parenteral) corticosteroids or immuno-suppressive medications.

3.  The Veteran's diabetes mellitus requires the use of insulin, an oral hypoglycemic agent, and a restricted diet.  Regulation of activities has not been shown.

4.  Prior to July 29, 2014, the Veteran's peripheral neuropathy of the left lower extremity was manifested by subjective complaints of pain, numbness, tingling, cramps, difficulty standing and walking long distances, and objective findings of decreased sensation, decreased knee reflexes, absent ankle reflexes, and hyper pigmented skin in the left lower extremity, more closely approximating moderate incomplete paralysis of the sciatic nerve.

5.  From July 29, 2014, the Veteran's peripheral neuropathy of the left lower extremity was manifested by subjective complaints of pain, numbness, tingling, cramps, difficulty standing and walking long distances, occasional use of a wheelchair, regular use of a walker, and constant use of his cane; and objective findings of decreased sensation, absent knee and ankle reflexes, and trophic changes in the skin, more closely approximating moderately-severe incomplete paralysis of the sciatic nerve.  Severe nerve paralysis or muscle atrophy, or complete paralysis of the sciatic nerve accompanied by dangling or dropped feet, no active movement possible of muscles below the knee, with flexion of the knee weakened or (very rarely) lost, have not been shown.


CONCLUSIONS OF LAW

1.  A right finger disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for an evaluation in excess of 30 percent for asthma have not been met or approximated.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.96, 4.97, Diagnostic Code 6602 (2016).

3.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction are not met or approximated.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).

4.  Prior to July 29, 2014, the criteria for a disability rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity has been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8620 (2016).

5.  From July 29, 2014, the criteria for a disability rating of 40 percent, but no higher, for peripheral neuropathy of the left lower extremity have been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8620 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Prior to the decision on appeal, letters from VA dated in September 2007 and February 2008 notified the Veteran of how to substantiate a service connection claim, what evidence must be shown to support an increased rating claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  The letters also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied.

The Veteran's VA medical records, Social Security Administration (SSA) records, and private treatment records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

The RO provided the Veteran VA examinations in April 2005, May 2006, October 2007, February 2011, July 2014, and October 2016.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to decide the Veteran's service connection claim and rate his service-connected disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that the Veteran was provided a hearing before the undersigned Veterans' Law Judge in March 2016.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  VA obtained outstanding records from Sierra Endocrine Associates in June 2016; the Veteran was afforded examinations for his diabetes mellitus, peripheral neuropathy, and asthma; and his claims were readjudicated in a November 2016 Supplemental Statement of the Case.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Service Connection - Right Finger Disability

In order to establish service connection for the claimed disabilities, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

With respect to the first Hickson element, a current disability, the Veteran has not presented any competent evidence of a current diagnosis or recurrent symptoms of a right finger disability.  The October 2016 VA contract examination report indicated that the Veteran denied any current signs or symptoms associated with his right hand and fingers, and denied ever being diagnosed with a hand or finger condition.   Moreover, although the Veteran was scheduled for an x-ray evaluation of his right hand, he did not report to that scheduled procedure.  

The Board acknowledges that the Veteran testified that he could not bend his finger very far due to arthritis.  See March 2016 Hearing Transcript, pg. 9.  However, testing of the Veteran's right fingers indicated he had full range of motion.  See October 2016 Hand and Finger DBQ, pp. 6-30.  The record contains no evidence of a current right finger disability during the appeal period.  The Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  However, the Board finds the objective medical evidence indicating that the Veteran had full range of motion of his hands and fingers, as well as his contemporaneous statements that he never had a hand or finger disability, to outweigh his assertions of a current disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  Notably, the Veteran declined to report for his scheduled x-rays, which could have substantiated his assertions regarding the existence of a disability.  Based on the evidence of record however, the Board concludes no such disability exists.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Here, because there is no evidence of a diagnosis or recurrent symptoms of a right finger disability, the Board finds that service connection is not warranted.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a right finger disability must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014).

Increased Rating Claims - Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2014), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (the Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Asthma

In pertinent part, bronchial asthma is evaluated under the following rating criteria:

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication (30 percent);

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids (60 percent);

FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications (100 percent).

38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).

Post-bronchodilator studies are required when PFT is conducted for disability evaluation purposes, except when the results of pre-bronchodilator PFT are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96 (2016).  When evaluating a restrictive lung disability based on PFT, VA is to use the post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5) (2016).  In those cases, VA is to use the pre-bronchodilator values for rating purposes.  Id.  If the FEV-1 and FVC values are both greater than 100 percent, then VA may not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d)(7) (2016).

Crucially, Diagnostic Code 6602 distinguishes between "inhalational" therapy and "systemic" therapy.  Specifically, if no more than "inhalational" therapy is required, a 10 or 30 percent disability rating is assigned.  If treatment requires "systemic" corticosteroid therapy, higher ratings are assigned depending on frequency of use.

By its own language, Diagnostic Code 6602 indicates that asthma treated by inhalational therapy alone is rated differently than those requiring non-inhalational, systemic therapy.  See LaPointe v. Nicholson, 21 Vet. App. 411, 2006 WL 2797153 (Vet. App. 2006) (noting "DC 6602 clearly makes a distinction between the intermittent or daily use of systemic corticosteroids and the intermittent or daily use of inhaled corticosteroids.").  Indeed, in LaPointe, the Court affirmed the Board's previous finding that Diagnostic Code 6602 "requires, among other things, the systemic use of oral or parenteral, not inhaled, corticosteroids to qualify for a rating higher than 30[%]."  See id.  The Board acknowledges that LaPointe is a non-precedential decision, but notes that a non-presidential decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

The Veteran was afforded a VA respiratory examination in May 2006.  He reported his last asthma attack was in December 2005.  The examiner observed the Veteran's lungs had mild expiratory wheezes with inspiratory wheezes; no rales were noted.  PFT results indicated FVC of 65, FEV1 of 74, and FEV1/FVC of 113.  

During an October 2007 VA examination, the Veteran reported taking Albuterol with Amzacort and Flovent (inhalational corticosteroids), as well as Singulair (a chewable leukotriene receptor antagonist).  He denied recent hospitalizations and said he did not use oxygen or corticosteroids.  He reported his last asthma attack was many years prior.  PFT results indicated FVC of 64, FEV1 of 70, and FEV1/FVC of 109.

A February 2012 pharmacy note stated that the Veteran was not receiving any prescription therapy for his asthma.  It recommended that he should be treated with inhaled corticosteroid therapy with or without long acting beta agonist and albuterol as occasion required.  

During the March 2016 hearing, the Veteran reported that he obtained asthma treatment at least 3 times per year and was prescribed cortisone.  

The Veteran was afforded an asthma examination in October 2016.  The examiner noted that the asthma required daily use of an inhalational anti-inflammatory medication, but did not require oral or parenteral corticosteroid medications.  The Veteran denied asthma attacks with episodes of respiratory failure in the past 12 months.  The Veteran also denied having any physician visits for required care of exacerbations.  PFT results obtained on October 12, 2016 indicated FEV-1 of 71; FEV-1 / FVC of 102; and FVC of 69.  The Veteran denied any functional impairment due to his asthma condition.

Based on the evidence of record, the Board finds that the Veteran's asthma warrants a rating no higher than 30 percent for the entire period on appeal.  In this regard, the Veteran's PFT results have at no point exceeded the threshold required for a rating above 30 percent, and therefore the relevant inquiry is the therapy required to treat his asthma.  VA medical records show the Veteran is prescribed Albuterol, Amzacort, Flovent, and Singulair, but has not required the use of systemic (oral or parenteral) corticosteroids.  Thus, the criteria for a rating in excess of 30 percent have not been met at any time.  

Accordingly, entitlement to a rating in excess of 30 percent for bronchial asthma is denied.

Diabetes Mellitus

In pertinent part, diabetes mellitus is evaluated under the following rating criteria:

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet (20 percent);

Requiring insulin, restricted diet, and regulation of activities (40 percent);

Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated (60 percent);

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated (100 percent).

38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Id., Note (1).

The rating criteria for a 40 percent rating require that the Veteran be administered insulin; that administration of a medical compound or pharmaceutical agent other than insulin that caused the body to secrete insulin endogenously does not warrant a 40 percent rating; and that the use of the conjunctive "and" means that all three successive and cumulative elements of a 40 percent rating must be met in order to warrant that rating.  See Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013); cf. Tatum v. Shinseki, 23 Vet. App. 152 (2009) (applying the "more nearly approximates" language of 4.7 because the rating criteria for hypothyroidism under DC 7903 are not conjunctive, successive and cumulative).

The Veteran was afforded a VA diabetes mellitus examination in May 2006.  He reported that he was placed on Glipizide and Metformin, had never been on insulin, and never had diabetic crisis requiring insulin administration, hospitalization, or emergency room stabilization.  No history of hypoglycemic attacks or diabetic ketoacidosis was noted.  The examiner noted the Veteran was currently prescribed oral agents.  The examiner attributed the Veteran's erectile dysfunction to his diabetes mellitus.  The examiner observed that the Veteran did not have impaired sensory function, and had protective sensation intact without diabetic foot ulcers.  

The October 2007 VA diabetes examination indicated the Veteran was treated with Glyburide and metformin; he was not prescribed insulin.  He denied being hospitalized for diabetes.  The examiner noted that the Veteran was currently on oral agents with fair glycemic control.  He was not prescribed a restricted diet, and his activities were not regulated.  He visited diabetic care providers on average four times per year.  There were no other symptoms such as anal pruritus, loss of strength, and visual problems that have occurred to cause ophthalmologic professionals to believe that he may have manifestations of diabetic retinopathy.  

A July 2013 diabetology note indicated the Veteran reported having hypoglycemic events in the morning, at least 4 that week.  In October 2013 the Veteran reported swelling in his foot.  

The Veteran was seen in May 2015 for hypoglycemia, which was noted to be his second episode in the recent past.  In July 2015 the Veteran reported sustaining a fall which he felt was due to a hypoglycemic episode.  

The Veteran was afforded a VA diabetes examination in October 2016.  The examiner indicated that the Veteran's diabetes required more than 1 insulin injection per day, but did not require regulation of activities.  The examiner indicated that the Veteran's diabetic complications included neuropathy, nephropathy, and erectile dysfunction.  He stated that the Veteran's cataracts or retinopathy condition was less likely than not associated with diabetes, explaining that there was insufficient evidence to support an association.  The examiner opined that the Veteran's diabetes did not result in functional impairment.  

Based on the foregoing, the preponderance of the evidence demonstrates that the Veteran's diabetes mellitus has not manifested by symptoms severe enough to warrant a disability rating in excess of 20 percent.  Specifically, at no time has the objective medical evidence demonstrated that the Veteran's diabetes mellitus has required the regulation of activities.  

The Board acknowledges the Veteran's statements that his activities had been restricted by physicians.  See, e.g., August 2015 VA Form 21-4138, February 2016 VA Form 646, and March 2016 Hearing Transcript, pg. 4.  However, the Veteran later testified that his doctor had not instructed him to restrict his activities.  March 2016 Hearing Transcript, pg. 7.  Moreover, the weight of the objective medical evidence has consistently shown that the Veteran's activities have not been regulated as part of his diabetes treatment.  See May 2006, October 2007, and October 2016 VA examination reports.  Although the Veteran is competent to report on that which he has observed through his own senses, the evidence of record has not shown that the Veteran has any specialized medical training or expertise.  Accordingly, he is not competent to provide an opinion of a medical matter, such as whether his diabetes mellitus is of such severity so as to warrant regulation of his activities.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating "a layperson is generally not capable of opining on matters requiring medical knowledge.").  As such, his assertions cannot constitute competent medical evidence that his diabetes mellitus necessitates regulation of his activities.

The record indicates the Veteran has had episodes of hypoglycemia for which he received treatment.  See July 2013 diabetology note, and May 2015 and July 2015 records of Dr. K. C.  However, absent restriction of activities by a physician, the Veteran's diabetes mellitus cannot receive higher than a 20 percent rating.  See Middleton, 727 F.3d at 1178 (Fed. Cir. 2013).

Thus, the Board concludes that a schedular rating in excess of 20 percent for diabetes mellitus is not warranted at any time.

Peripheral Neuropathy Left Lower Extremity

Diabetic peripheral neuropathy is not specifically listed in the rating schedule.  The AOJ has during the course of this claim rated the Veteran's disability under Diagnostic Code 8620 of 38 C.F.R. § 4.124a (2016).

Under Diagnostic Code 8620, relating to neuritis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis, in which the foot dangles and drops, no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2016).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123 (2016).  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

According to a May 2006 neurological evaluation, the Veteran reported pain and night cramps in his calf muscles, and numbness in the foot and leg.  The Veteran's "power" and "tone" were normal, and there was no motor impairment or sensory deficit.  However, the examiner stated that the Veteran had reduced sensation to pinprick in stocking distribution to the middle of the leg.  The Veteran was diagnosed with diabetic peripheral neuropathy; however the examiner did not characterize the severity of the Veteran's condition.

An October 2007 neurological examination noted the Veteran's reports of burning in his foot and pain in his calf muscles.  Evaluation of the Veteran indicated reduced sensation to pinprick in the stocking distribution to middle of the leg.  The Veteran had normal power and coordination in his lower extremity.  The examiner characterized the Veteran's diabetic peripheral neuropathy of the left lower extremity as mild.

A January 2011 note from Dr. K. G. stated that the Veteran had pronounced symptoms of diabetic neuropathy, including cold feet, imbalance, and a sensation of "cotton in the feet."  

In February 2011, the Veteran reported tingling and numbness with muscle cramps in his leg.  See February 2011 VA peripheral nerve examination.  He reported paresthesia as well.  He said he could not walk more than half a mile and could only stand for 30 minutes.  He reported being able to sit, but could not use the treadmill.  Upon examination, the Veteran had normal power and coordination in the leg, without atrophy, fasciculation, involuntary movement, or tremors.  Knee jerks were +1 and reduced, and ankle jerks were absent.  The Veteran had reduced sensation in stocking distribution up to the middle of the leg.  The examiner observed hyperpigmentation of the skin on the lower half of the leg.  The examiner characterized the Veteran's diabetic peripheral neuropathy as mild.

A January 2012 note from Dr. K. G. stated that the Veteran had severe peripheral sensory and motor neuropathy.  An August 2013 note from Dr. K. G. indicated that the Veteran had severe neuropathy starting below the knee to the toe, and was prescribed gabapentin.  

According to a July 2014 peripheral nerves examination, the Veteran had mild paresthesias and numbness in his left leg.  He had normal muscle strength without atrophy, but absent reflexes in his knee and ankle.  The Veteran had decreased sensation in the lower leg, ankle, feet, and toes.  The examiner observed hair loss on the lower half of the leg.  The Veteran had a slow, broad-based gait, and required the use of a walker and cane due to the peripheral neuropathy.  The examiner indicated the Veteran had mild, incomplete paralysis of the sciatic nerve.  Further, the examiner commented that the Veteran's neuropathy affected his ability to work because the Veteran could not stand or walk for long without support.  

The Veteran was afforded a peripheral nerves examination in October 2016.  He reported having numbness and tingling in the left lower extremity.  The examiner indicated the Veteran had mild paresthesia and numbness in the left lower extremity.  The Veteran's muscle strength and deep tendon reflexes were normal.  The Veteran had decreased light touch sensation in his foot and toes.  No muscle atrophy was observed, and the examiner stated the Veteran had no trophic changes.  The examiner characterized the Veteran's diabetic neuropathy as mild incomplete paralysis.  He opined that the Veteran experienced functional impairment in that his abilities to stand and walk were limited and he required alternating sitting and standing.

It warrants reemphasis at this juncture that such terms "mild," "moderate," and "severe" are not defined in the rating schedule and that the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  Rather, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  38 C.F.R. §§ 4.2, 4.6 (2016).

The Board finds that for the period prior to July 2014, the Veteran's peripheral neuropathy more closely approximated moderate severity.  Notably, neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating.  38 C.F.R. § 4.123 (2016).  Although the Veteran's neuropathy was deemed mild by the October 2007, February 2011, July 2014, and October 2016 VA examiners, Dr. K. G. twice characterized the Veteran's neuropathy as severe.  Further, the Veteran has consistently reported leg cramps throughout the period on appeal, as well as hyper pigmented skin.  During this period, the Veteran maintained decreased reflexes in the knee, though his ankle reflexes were absent.  

By July 2014 however, the Veteran's knee reflexes were absent, and he had developed trophic changes in in the lower leg.  The Board also observes that the examiner indicated the Veteran made occasional use of a wheelchair, regular use of a walker, and constant use of his cane due to the peripheral neuropathy.  The loss of reflexes in the knee and development of trophic changes, coupled with marked use of assistive devices and the already present decreased sensation, more closely approximate what moderately severe neuropathy.  See 38 C.F.R. § 4.2 (2016) (affirming it is the responsibility of the rating specialist to reconcile various reports into a consistent picture so the current rating may accurately reflect the elements of disability present).  

The Board acknowledges that the October 2016 examination report indicated that the Veteran's deep tendon reflexes were normal and that he had no trophic changes in the left lower extremity.  These findings are inconsistent with what was shown by the July 2014 VA examination report.  In light of the rest of the evidence of record, the ratings assigned for the Veteran's left lower extremity peripheral neuropathy are warranted notwithstanding the October 2016 report.

With respect to the applicability of a higher rating, the Veteran's muscle strength has remained full throughout the period on appeal, and at no time has muscle atrophy been observed.  The consistent muscle strength and lack of atrophy demonstrate that the Veteran's peripheral neuropathy is not severe as defined by Diagnostic Code 8620, which requires the presence of marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8620.  Thus, entitlement to a rating in excess of 40 percent is not warranted at any point.  See 38 C.F.R. § 4.2 (2016).  
 
The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for a right finger disability is denied.

Entitlement to an evaluation in excess of 30 percent for asthma is denied.

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.

Prior to July 29, 2014, entitlement to a disability rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity is granted.

From July 29, 2014, entitlement to a disability rating of 40 percent, but no higher, for peripheral neuropathy of the left lower extremity is granted.


REMAND

In July 2016, the Court of Appeals for Veterans Claims issued a decision which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  Although the October 2016 examiner conducted range of motion testing for both of the Veteran's knees, it does not appear that the range of motion testing included testing for pain on both active and passive motion or in weight-bearing and nonweight-bearing positions.  Thus, remand for testing that complies with 38 C.F.R. § 4.59 (2016) and Correia v. McDonald is required.

With respect to the right knee and prostate claims, the examiner's opinions were conclusory and inadequate.  For the Veteran's right knee claim, the examiner opined that there was insufficient evidence to pinpoint an exact etiology for the Veteran's disability, and that there was insufficient evidence to support the fact that his right knee disability was proximately due to or the result of service-connected disabilities.  As to the prostate disability, the examiner stated that the Veteran's prostate condition appeared to have resolved, and declined to provide opinions on that basis.  However, the Veteran had a prostate diagnosis during the pendency of the appeal and an opinion is still required.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement of current disability is satisfied when the disability is shown at any point during the pendency of the claim, even if the disability subsequently resolves).

Turning to the Veteran's loss of visual acuity, there is conflicting evidence of record regarding the cause of the Veteran's condition.  An October 2007 VA examination report indicated that areas of retinal ischemia may be consistent with severe non-proliferative diabetic retinopathy bilaterally.  A January 2009 optometry note indicated the Veteran had a diagnosis of hypertension with mild / moderate retinopathy in both eyes.  A February 2010 note indicated mild nonproliferative diabetic retinopathy in the Veteran's right eye.  However, subsequent records indicated that the Veteran did not have diabetic retinopathy, but instead had hypertensive retinal changes.  See, e.g., February 2011 VA optometry note; December 2014 VA optometry note.  An August 2015 ophthalmology note stated that the Veteran had mild vascular changes consistent with diabetic retinopathy in both eyes, though other records stated no diabetic retinopathy.  The October 2016 examiner stated that the Veteran had been diagnosed with cataracts / retinopathy, but stated that the specific etiology of the condition was unknown and that "a nexus between his cataracts / retinopathy cannot be endorsed."  

Given that the Veteran has been granted service connection for hypertension, and the exact nature or cause of his loss of visual acuity is unclear, additional medical clarification is necessary.

As the service connection claims are being remanded, the outcome of which could affect the Veteran's TDIU claim, the claim for TDIU is inextricably intertwined with the service connection claims and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected left knee disability, and the etiology of his claimed right knee disability.  The electronic claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

**The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.**  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  The examiner should report the Veteran's range of motion in terms of degrees in terms of flexion and extension, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  

The examiner should specify the point during motion that the Veteran experiences pain.  The examiner's report should include a description of the above factors that pertain to functional loss due to the right and left knee disabilities that develop on repetitive use or during flare-up, and to the extent possible offer that description in terms of degrees of range of motion.  

With respect to the Veteran's right knee disability, the examiner should respond to the following:

a)  Identify any currently diagnosed right knee disability present since April 2007.  

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee disability is caused by or related to service.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee disability is caused by a service-connected disability or disabilities.

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee disability is aggravated by a service-connected disability or disabilities.  Note that aggravation means that the non-service-connected disability underwent a permanent worsening beyond its natural progression due to the service-connected disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the opinion is that any of the Veteran's service-connected disabilities aggravated his right knee disability, to the extent possible the examiner should specify the degree of disability resulting from such aggravation.

If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale explaining why speculation is required together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Forward the claims file to an appropriate clinician skilled in the diagnosis and treatment of prostate disorders.  If the clinician determines that the Veteran should be provided another VA examination, one should be scheduled.  

The clinician should review the entire claims file, to include this remand, and respond to the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any prostate disorder diagnosed since October 2007, including benign prostate hyperplasia, was caused by or is otherwise related to active service, to include exposure to herbicide agents.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any prostate disorder diagnosed since October 2007, including benign prostate hyperplasia, was caused by the Veteran's service-connected disabilities.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any prostate disorder diagnosed since October 2007, including benign prostate hyperplasia, was aggravated by the Veteran's service-connected disabilities.

In rendering the requested opinions, the examiner should comment on the opinions of the January 2012 VA examiner and March 2012 VA clinician, and reconcile his or her opinions with those reports.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against.  The term "aggravated" means a permanent worsening of the underlying condition beyond the natural progress of the disease, as opposed to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.  

If the opinion is that any of the Veteran's service-connected disabilities aggravated a prostate disorder, to the extent possible the examiner should specify the degree of disability resulting from such aggravation.

A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer any of the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Schedule the Veteran for an appropriate examination of any diagnosed eye disorder.  The examiner is requested to review the electronic claims file and to indicate that such a review has been accomplished.  The examiner is requested to obtain a complete history from the Veteran and conduct an examination, with any indicated diagnostic testing.

After completing the following, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed right and left eye disorder was caused or aggravated by his service-connected diabetes mellitus or diabetic nephropathy with hypertension.

The examiner is invited to consider the following relevant evidence:  the October 2007 VA examination report noting areas of retinal ischemia may be consistent with severe non-proliferative diabetic retinopathy bilaterally; the January 2009 optometry note indicating a diagnosis of hypertension with mild / moderate retinopathy in both eyes; the February 2010 record showing mild nonproliferative diabetic retinopathy in the Veteran's right eye (see also February 2011 VA optometry note; December 2014 VA optometry note); the August 2015 ophthalmology note showing mild vascular changes consistent with diabetic retinopathy in both eyes; and the October 2016 examination report noting a diagnosis of with cataracts / retinopathy.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against.  The term "aggravated" means a permanent worsening of the underlying condition beyond the natural progress of the disease, as opposed to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.  

4.  Following completion of the foregoing, the AOJ must review the clinicians' reports and ensure that the above requested development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action will be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, complete any other development deemed necessary and then readjudicate the Veteran's claims.  If a complete grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


